Exhibit 10.1

Execution Version

AMENDMENT NO. 3 TO CREDIT AGREEMENT

THIS AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Amendment”), dated as of
April 21, 2015, is among SunCoke Energy, Inc., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities
signatories hereto (the “Lenders”), and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders (the “Administrative Agent”).

RECITALS

A. The Borrower, the Lenders and the Administrative Agent are parties to a
Credit Agreement, dated as of July 26, 2011, as amended by Amendment No. 1
thereto, dated as of January 24, 2013 and by Amendment No. 2 thereto, dated as
of January 13, 2015 (as amended, the “Credit Agreement”).

B. The Borrower has requested that the Credit Agreement be amended in the manner
set forth herein.

C. NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
set forth in this Amendment, the Borrower, the Administrative Agent, and each
Lender party hereto agree as follows:

Section 1. Definitions. Capitalized terms used and not defined in this Amendment
shall have the respective meanings given them in the Credit Agreement.

Section 2. Amendments to Credit Agreement. The Credit Agreement is amended, as
of the Third Amendment Effective Date (as defined below), as follows:

(a) Section 1.1 of the Credit Agreement is hereby amended by amending the
proviso in clause (a) of the definition of “Applicable Margin” in its entirety
to read as follows:

“, provided, that on and after the first Adjustment Date occurring after the
completion of two full Fiscal Quarters after the Closing Date, the Applicable
Margin with respect to Revolving Loans and Swingline Loans will be determined
pursuant to the Applicable Pricing Grid, provided, further, that the Applicable
Margin for Revolving Loans that are Specified Revolving Loans will be the
Applicable Margin determined pursuant to the Applicable Pricing Grid plus 0.25%;
and”

(b) Section 1.1 of the Credit Agreement is hereby amended by adding the
following new definitions in the appropriate alphabetic order:

“‘Specified Revolving Loan’ means each Revolving Loan designated as such in the
borrowing notice delivered pursuant to Section 2.05 to effect the borrowing of
such Revolving Loan.”

“‘Third Amendment Effective Date’ has the meaning provided that term in
Amendment No. 3 to Credit Agreement, dated as of April 21, 2015, among the
Borrower, the Administrative Agent and the Lenders party thereto.”



--------------------------------------------------------------------------------

(c) Section 2.5 of the Credit Agreement is hereby amended by (x) deleting the
word “and” at the end of clause (ii) in the first sentence thereof; (y) deleting
the period at the end of clause (iii) in the first sentence thereof and
substituting the phrase “, and” and (z) adding the following new clause (iv) in
the first sentence thereof as follows:

“(iv) whether such Revolving Loans are designated as Specified Revolving Loans.”

(d) Section 2.10(a) of the Credit Agreement is hereby amended by replacing the
first sentence thereof in its entirety with the following:

“(a) The Borrower may at any time and from time to time prepay the Loans, in
whole or in part, without premium or penalty, upon irrevocable notice delivered
to the Administrative Agent no later than 11:00 A.M., New York City time, three
Business Days prior thereto, in the case of Eurodollar Loans, and no later than
11:00 A.M., New York City time, one Business Day prior thereto, in the case of
ABR Loans, which notice shall specify the date and amount of prepayment, whether
the prepayment is of Eurodollar Loans or ABR Loans, and whether the prepayment
is of any Specified Revolving Loans (and, if so, the amount thereof); provided,
that if a Eurodollar Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.20.”

(e) Section 2.10 of the Credit Agreement is hereby amended by adding the
following subsection (c) at the end thereof as follows:

“(c) Notwithstanding anything to the contrary contained in this Agreement
(including Section 2.10), any amount to be applied to the optional or mandatory
prepayment of any Revolving Loan shall not be applied to repay or prepay any
Specified Revolving Loan unless (i) at the time of such payment or prepayment
the Borrower expressly directs the Administrative Agent in the notice of
prepayment (if any) or other writing to apply the amount being repaid or prepaid
to the payment of a Specified Revolving Loan in which case such payment or
prepayment shall be applied to pay or prepay Specified Revolving Loans as the
Borrower has directed or (ii) at the time of such payment or prepayment (and
after giving effect to any contemporaneous partial payment or prepayment of the
Revolving Loans) there are no remaining outstanding Revolving Loans other than
Specified Revolving Loans in which case such payment or prepayment shall be
applied to pay or prepay such Specified Revolving Loans.”

(f) Section 2.17(c) of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof as follows:

“For the avoidance of doubt, it is agreed that each payment (including each
prepayment) by the Borrower on account of principal of and interest on Specified
Revolving Loans shall be made pro rata according to the respective outstanding
principal amounts of the Specified Revolving Loans then held by the Revolving
Lenders.”

(g) Section 7.1(a) of the Credit Agreement is hereby amended to change the ratio
“3.75:1.00” for the Fiscal Quarters ended March 31, 2015 and thereafter to
“3.25:1.00”.

 

2



--------------------------------------------------------------------------------

(h) Section 7.5(r) of the Credit Agreement is hereby amended in its entirety to
read as follows:

“(r) Dispositions (i) with an aggregate Fair Market Value not exceeding
$325,000,000, (ii) of the Coal Mining Business and (iii) by Sun Coal & Coke LLC
of Capital Stock that Sun Coal & Coke LLC owns in Middletown Coke Company, LLC
and Haverhill Coke Company LLC; provided that (A) any Disposition or related
series of Dispositions made pursuant to this clause (r) shall be made for Fair
Market Value and one of the following: (1) other than with respect to the
Disposition by the Borrower of all or a portion of the Coal Mining Business, for
consideration comprising at least 75% cash and Cash Equivalents, or (2) with
respect to the Disposition by Sun Coal & Coke LLC to SunCoke Energy Partners
L.P. (the “MLP”) of all or a portion of the remaining 25% of the Capital Stock
of Gateway that Sun Coal & Coke LLC owns as of the Third Amendment Effective
Date, for consideration that may include the receipt of equity interests in the
MLP and SunCoke Energy Partners GP LLC and the assumption by the MLP and/or the
retirement by the Borrower of all or a portion of the remaining outstanding
principal amount of the Senior Notes, provided that prior to or in connection
with such Disposition transaction, the MLP shall have assumed and/or the
Borrower shall have retired (or caused to be satisfied and discharged) the
remaining outstanding principal amount of the Senior Notes, (B) no Event of
Default has occurred and is continuing or would result therefrom, (C) the
Borrower is in compliance with Section 7.1 on a Pro Forma Basis after giving
effect to such Disposition and (D) the Net Cash Proceeds thereof are applied as
required by Section 2.11(b); and

(i) Section 7.6 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of subsection (j), (ii) deleting the period at the end of
subsection (k) and substituting therefor “; and”, and (iii) adding the following
subsection (l) after subsection (k):

“(l) other Restricted Payments not otherwise permitted under this Section 7.6 so
long as: (A) immediately before and after giving Pro Forma Basis effect to any
such Restricted Payment, no Default shall have occurred and be continuing,
(B) immediately after giving effect to such Restricted Payment, the Borrower
shall, on a Pro Forma Basis, have a Consolidated Leverage Ratio not exceeding
2.00:1.00 (as evidenced by a certificate from the chief financial officer of the
Borrower demonstrating such compliance calculation in reasonable detail), and
(C) the sum of (1) the aggregate amount of the Available Revolving Commitments
at such time (after giving effect to the making of such Restricted Payment and
any financing thereof) and (2) the aggregate amount of cash and Cash Equivalents
of the Loan Parties (in each case, free and clear of all Liens, other than
(i) involuntary or inchoate Liens, (ii) Liens securing the Obligations and
(iii) Liens permitted under Section 7.3(n) that are unperfected, junior to or
pari passu with the Liens securing the Obligations and subject to an
intercreditor agreement with the Administrative Agent) included in the
consolidated balance sheet of the Loan Parties as of such date shall equal or
exceed $75,000,000.”

Section 3. Fees. On the Third Amendment Effective Date the Borrower shall pay to
the Administrative Agent for the account of each Lender that consents to and
executes this Amendment on or prior to the Third Amendment Effective Date in
immediately available funds a fee in an amount equal to 0.125% of the amount of
such Lender’s Revolving Commitment in effect on the Third Amendment Effective
Date.

 

3



--------------------------------------------------------------------------------

Section 4. Amendment Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:

(a) the Administrative Agent shall have received:

(i) original counterparts of this Amendment, duly executed by the Borrower, the
Administrative Agent and the Required Lenders;

(ii) an Acknowledgment and Consent, substantially in the form of Exhibit A, duly
executed and delivered by each Subsidiary Guarantor; and

(iii) a certificate signed by a Responsible Officer of the Borrower certifying
that (A) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of the Third Amendment Effective Date as if made on and as of
such date (except to the extent (x) any such representations and warranties
relate, by their terms, to a specific date, in which case such representations
and warranties shall be true and correct in all material respects on and as of
such specific date and (y) any such representations and warranties are qualified
by materiality, in which case such representations and warranties shall be true
and correct in all respects) and (B) no Default or Event of Default shall have
occurred and be continuing on the Third Amendment Effective Date; and

(b) the Borrower shall have paid (i) the fees referred to in Section 3 of this
Amendment and (ii) all fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced at least one (1) day prior to the
Third Amendment Effective Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
date upon which the Amendment shall be effective (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

The date on which such conditions have been satisfied (or waived) is referred to
herein as the “Third Amendment Effective Date”.

Section 5. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and each of the Lenders as follows:

(a) The Borrower has the corporate power and authority to make, deliver and
perform this Amendment.

(b) The Borrower has taken all necessary corporate or organizational action to
authorize the execution, delivery and performance of this Amendment.

 

4



--------------------------------------------------------------------------------

(c) No consent or authorization of, filing with, notice to or other act by, or
in respect of, any Governmental Authority or any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
of this Amendment.

(d) This Amendment constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights or
remedies generally and by general equitable principles (whether enforcement is
sought by proceedings inequity or at law).

(e) The execution, delivery and performance of this Amendment will not
(a) violate any Requirement of Law or any Contractual Obligation of any Group
Member, except where any such violation would not reasonably be expected to
result in a Material Adverse Effect, or (b) result in, or require, the creation
or imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents), except where any such
creation or imposition of any such Lien would not reasonably be expected to have
a Material Adverse Effect.

(f) Before and after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.

(g) Since December 31, 2014, there has been no development or event that has had
or is reasonably expected to have a Material Adverse Effect.

Section 6. Limited Effect. Except as expressly provided hereby, all of the terms
and provisions of the Credit Agreement and the other Loan Documents are and
shall remain in full force and effect and are hereby ratified and confirmed by
the Borrower and the other Loan Parties. The amendments contained herein shall
not be construed as a waiver or amendment of any other provision of the Credit
Agreement or the other Loan Documents or for any purpose except as expressly set
forth herein or a consent to any further or future action on the part of the
Borrower or the other Loan Parties that would require the waiver or consent of
the Administrative Agent or the Lenders.

Section 7. Effect of Amendment. On and after the Third Amendment Effective Date,
each reference to the Credit Agreement in any Loan Document shall be deemed to
be a reference to the Credit Agreement, as amended by this Amendment. On and
after the Third Amendment Effective Date, this Amendment shall constitute a
“Loan Document” for all purposes of the Credit Agreement and the other Loan
Documents. On and after the Third Amendment Effective Date, the terms
“Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof”, and
words of similar import, as used in the Term Loan Agreement, shall, unless the
context otherwise requires, mean the Credit Agreement.

Section 8. Counterparts. This Amendment may be executed by all parties hereto in
any number of separate counterparts each of which may be delivered in original,
facsimile or other electronic (e.g., “.pdf”) form and all of such counterparts
taken together constitute one instrument.

 

5



--------------------------------------------------------------------------------

Section 9. References. The words “hereby,” “herein,” “hereinabove,”
“hereinafter,” “hereinbelow,” “hereof,” “hereunder” and words of similar import
when used in this Amendment refer to this Amendment as a whole and not to any
particular article, section or provision of this Amendment.

Section 10. Headings Descriptive. The headings of the several sections of this
Amendment are inserted for convenience only and do not in any way affect the
meaning or construction of any provision of this Amendment.

Section 11. Governing Law. This Amendment is governed by and will be construed
in accordance with the law of the State of New York.

Section 12. Final Agreement of the Parties. THIS AMENDMENT, THE CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[Signatures on following pages.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

SUNCOKE ENERGY, INC. By:

/s/ FAY WEST

Name:

Fay West

Title:

Senior Vice President and Chief Financial Officer

 

Signature Page to

Amendment No. 3 to SXC Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender By:

/s/ PETER S. PREDUN

Name: Peter S. Predun Title: Executive Director

 

Signature Page to

Amendment No. 3 to SXC Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:

/s/ JONATHAN M. PHILLIPS

Name: Jonathan M. Phillips Title: Senior Vice President

 

Signature Page to

Amendment No. 3 to SXC Credit Agreement



--------------------------------------------------------------------------------

Branch Banking and Trust Company, as a Lender By:

/s/ TROY R. WEAVER

Name: Troy R. Weaver Title: Senior Vice President

 

Signature Page to

Amendment No. 3 to SXC Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:

/s/ LUKE SYME

Name: Luke Syme Title: Assistant Vice President

 

Signature Page to

Amendment No. 3 to SXC Credit Agreement



--------------------------------------------------------------------------------

Citibank, N.A., as a Lender By:

/s/ DAVID JAFFE

Name: David Jaffe Title: Vice President

 

Signature Page to

Amendment No. 3 to SXC Credit Agreement



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch, as a Lender By:

/s/ MIKHAIL FAYBUSOVICH

Name: Mikhail Faybusovich Title: Authorized Signatory By:

/s/ D. ANDREW MALETTA

Name: D. Andrew Maletta Title: Authorized Signatory

 

Signature Page to

Amendment No. 3 to SXC Credit Agreement



--------------------------------------------------------------------------------

Goldman Sachs Bank USA, as a Lender By:

/s/ JAMIE MINIERI

Name: Jamie Minieri Title: Authorized Signatory

 

Signature Page to

Amendment No. 3 to SXC Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:

/s/ JASON C. HEDRICK

Name: Jason C. Hedrick Title: Authorized Signatory

 

Signature Page to

Amendment No. 3 to SXC Credit Agreement



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND plc, as a Lender By:

/s/ JAMES L. MOYES

Name: James L. Moyes Title: Authorised Signatory

 

Signature Page to

Amendment No. 3 to SXC Credit Agreement



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as a Lender By:

/s/ MICHAEL BROMFIELD

Name: Michael Bromfield Title: Senior Vice President

 

Signature Page to

Amendment No. 3 to SXC Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ACKNOWLEDGMENT AND CONSENT

Reference is made to the Credit Agreement, dated as of July 26, 2011 (as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time in accordance with its provisions, the “Credit Agreement”),
among Suncoke Energy, Inc., a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities signatories hereto (the
“Lenders”), and JPMorgan Chase Bank, N.A., as administrative agent for the
lenders (the “Administrative Agent”). Capitalized terms used and not defined
herein shall have the respective meanings given them in the Credit Agreement.

The Borrower and the Revolving Lenders have agreed to amend the provisions of
the Credit Agreement on the terms described in Amendment No. 3 to Credit
Agreement, dated as of April 21, 2015 (the “Amendment”).

Each of the undersigned Subsidiary Guarantors hereby (a) consents to the
transactions contemplated by the Amendment, (b) acknowledges and agrees that the
guarantees and Liens granted by such party contained in the Security Documents
to which it is a party are, and shall remain, in full force and effect after
giving effect to the Amendment and (c) represents and warrants that the
representations and warranties set forth in such Loan Documents are complete and
correct in all material respects on the date hereof as if made on and as of such
date (except to the extent (x) any such representations and warranties relate,
by their terms, to a specific date, in which case such representations and
warranties shall be true and correct in all material respects on and as of such
specific date and (y) any such representations and warranties are qualified by
materiality, in which case such representations and warranties shall be true and
correct in all respects) and confirms that all references in such Loan Documents
to the “Credit Agreement” (or words of similar import) refer to the Credit
Agreement as amended hereby as of such date without impairing any such
obligations or Liens in any respect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Acknowledgment and
Consent as of April 21, 2015.

 

Dominion Coal Corporation Elk River Minerals Corporation Energy Resources, LLC
By Harold Keene Coal Co., Inc., its sole member Harold Keene Coal Co., Inc.
Indiana Harbor Coke Company Indiana Harbor Coke Corporation Jewell Coal and Coke
Company, Inc. Jewell Coke Acquisition Company Jewell Coke Company, L.P., By:

Jewell Coke Acquisition Company,

its general partner

Jewell Resources Corporation Jewell Smokeless Coal Corporation Oakwood Red Ash
Coal Corporation Omega Mining, Inc. Sun Coal & Coke LLC SunCoke Energy South
Shore LLC, By:

Sun Coal & Coke LLC,

its sole member

SunCoke Technology and Development LLC Vansant Coal Corporation By:

/s/ FAY WEST

Name: Fay West Title: Senior Vice President and Chief Financial Officer

 

Signature Page to

Acknowledgment and Consent - Amendment No. 3 to SXC Credit Agreement